Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-12-00443-CR

                                 Rodrigo MOSQUERA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CR-8500
                         Honorable Sid L. Harle, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED, and the trial court’s judgment is AFFIRMED.

      SIGNED September 11, 2013.


                                             _____________________________
                                             Rebeca C. Martinez, Justice